DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Receipt is acknowledged of the amendment filed 3/23/2021. Claims 31, 49 and 50 have been amended. Claims 1-30, 39 have been cancelled. No claims have been added. Claims 31-38 40-50 are pending and an action is as follows.
Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. 

The Applicant states, "... As amended, claim 31 clarifies how a device determines whether the control plane interface between the first and the second CNs is available for the handover (i.e., '... wherein the determining the availability of the control plane interface comprises receiving an availability message indicative of the availability from the first CN')... The Office Action cites to paragraphs [0050-0051] to support the assertion that Argwal discloses the above-quoted limitation. See Office Action, p. 9. Respectfully, this is not what Argwal teaches. The cited section of Argwal merely discloses that the local and remote EPCs communicate heartbeat messages to check the existence of the connection between them. There is nothing in Argwal that teaches or suggests either EPC using the heartbeat messages to indicate whether a control plane interface between it and the other EPC is available for a handover.
Applicant notes that paragraphs [0053-0061] of Argwal specifically relate to inter-EPC handover. However, nowhere in these passages does Argwal teach or suggest that one of the EPCs determines the availability of a control interface for handover to the other EPC by receiving an availability message from 

The Examiner has considered the Applicants position and amended claims. However the Examiner finds that the rejection should be maintained based on the Examiner's interpretation of the claims given their broadest reasonable interpretation (BRI) results view of the applied prior art. This is because the following:

1) The claims recite "... determining if a control plane interface for the handover is available between the first CN and the second CN, wherein the determining the availability of the control plane interface comprises receiving an availability message indicative of the availability from the first CN;..." 

The Examiner finds that the above underlined portion of the claim is intended use and therefore cannot be given much patentable weight. All that is required by the portion claim language as it is currently recited is the determination of reception of a message indicating availability of a control plane interface from a first CN. The Applicant should consider other clarifying amendments.

2) The Examiner finds that the above italicized portion of the claim is the critical portion of the claim that is the functional means by which the step of "determining if a control plane interface for the handover is available between the first CN and the second CN" is carried out. In other words, if the step of receiving an availability message indicative of the availability from the first CN has positively occurred, then it must concluded (according to the Applicant's claim language) that determination of a control plane interface for the handover is available between the first CN and the second CN. This is because the conditional step of the claim language which recites, "determining if a control plane interface for the 
As mentioned by the Applicant, Argwal discloses that the heartbeat message from the remote EPC is received by the local EPC, wherein the heartbeat message indicates the EPC receiving the heartbeat message that the control plane interface between the EPCs is still actively connected and available such that the remote EPC is still available to the local EPC.  This is similar to the claimed limitation which only requires that the single prong test of operation which is comprised of "receiving an availability message indicative of the availability from the first CN" be conducted in order to determine that the control plane interface for handover is available between the first CN and the second CN. The teaching of Argwal and the claims as presented by the Applicant are functionally the same.
The Examiner believes that the Applicant may be able to amend the claims to more positively clarify the argued features which the Examiner has found are not required by the claims as found the in Page 8 of 9 Lines 5-7 of the Applicant's Remarks. Alternatively the Applicant may elect to make other clarifying amendments to bring other features of the invention into the claims which are not taught by the combination of applied prior art references. 
Lastly, there is another point of concern that the Examiner has noticed regarding the claims. While the claims state the determination of availability of a control interface takes place and that the device may selectively initiate the handover depending on the availability of the control plane interface, there is still much detail missing from these sets of operation. The claims to not state or give any clarity or insight as to which outcome of the determination step (#1 determined availability or #2 determined no availability) is utilized to select to initiate the handover or select to not initiate the handover. Instead the claims broadly recite "selectively initiate the handover depending on the availability of the control plane interface." The Examiner suggests that the Applicant at least consider clarifying the claims which 
All the other claims are not allowable based on the rationale applied above and below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-36, 38, 41-45, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. US 2015/0173111 (hereinafter Agarwal), in view of Nord et al. US 2019/0059052 (hereinafter Nord).
Regarding claim 31, Agarwal teaches a method of selectively initiating a handover from a source system comprising a first core network (CN) and a first radio access network (RAN) to a target system comprising a second CN and a second RAN [Agarwal, Fig. 1, ¶9 performing a handover to the remote core network based on the determined connectivity, (mobile base station 102 is a RAN with EPC 112 
determining if a control plane interface for the handover is available between the first CN and the second CN (Figure 3, ¶9 & ¶88-89 the local EPC and remote EPC may synchronize and monitor their connectivity to determine if the connectivity is lost and selectively initiating a switchover between the other EPC when connectivity is loss), wherein the determining the availability of the control plane interface comprises receiving an availability message indicative of the availability from the first CN. (Agarwal, Figure 3, ¶9 & ¶88-89 the local EPC and remote EPC may synchronize and monitor their connectivity over a control interface to determine if the control interface connectivity is degrading over time or lost. Specifically, the local EPC may be connected to the remote EPC to determine if connectivity exists over a control plane interface which is shown as a link for monitoring transmitted and response control messages between the local EPC and remote EPC as per ¶50-¶51. If there is availability/connectivity based on the messages being communicated between the local and remote EPC, then it is indicative that the RANs (radio access networks of 104 and 116) are also available [Agarwal, ¶37]); and 
selectively initiating the handover depending on the availability of the control plane interface (Figure 3, ¶9 & ¶88-89 the local EPC and remote EPC may synchronize and monitor their connectivity over a control interface to determine if the control interface connectivity is degrading over time or lost and based on this observation selectively initiating a switchover between the other EPC when connectivity is loss or control interface/link conditions are below a threshold. Specifically, the local EPC may be connected to the remote EPC to determine if connectivity exists over a control plane interface which is shown as a link for monitoring transmitted and response control messages between the local 
However, Nord teaches wherein there are two network cores that exist outside of being co-located with the RAN as per Nord Figure 1, ¶96 and ¶99.
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Agarwal, indicating an apparatus and method of determining and selecting a handover between cores depending on the availability of the control plane, with the teachings of Nord, teaching wherein there are two network cores that exist outside of being co-located with the RAN. The resulting benefit of the combination would have been the ability for the core networks to more easily and readily share UE context information between both MMEs of the respective cores [Nord, ¶198] and allow for the UE connected thereto to benefit from the availability of legacy cores for quick fallback communications in addition to having the ability to connect to cores offering improved data rates or energy savings capabilities [Nord, ¶97 and ¶120-¶127]. 

Regarding claim 49, Agarwal teaches a non-transitory computer readable recording medium storing a computer program product (memory storing instructions as per ¶11 & ¶119) for 
selectively initiating a handover from a source system comprising a first core network (CN) and a first radio access network (RAN) to a target system comprising a second CN and a second RAN [Fig. 1, ¶9 performing a handover to the remote core network based on the determined connectivity, ¶ (mobile base station 102 is a RAN with EPC 112 serving as a Core network (comprising the local MME, S-GW and HSS of Figure 4 ¶97) and mobile base station 114 is another RAN with EPC 120 serving as another Core network (comprising the remote MME, S-GW and HSS as shown in Figure 5))], the computer program product comprising software instructions which, when run on processing circuitry of a computing device, causes the computing device to: 

selectively initiate the handover depending on the availability of the control plane interface (Figure 3, ¶9 & ¶88-89 the local EPC and remote EPC may synchronize and monitor their connectivity over a control interface to determine if the control interface connectivity is degrading over time or lost and based on this observation selectively initiating a switchover between the other EPC when connectivity is loss or control interface/link conditions are below a threshold. Specifically, the local EPC may be connected to the remote EPC to determine if connectivity exists over a control plane interface which is shown as a link for monitoring transmitted and response control messages between the local EPC and remote EPC as per ¶50-¶51), however Agarwal does not explicitly depict that the two cores are exists simultaneously outside of a co-located position from the RAN.
However, Nord teaches wherein there are two network cores that exist outside of being co-located with the RAN as per Nord Figure 1, ¶96 and ¶99.


Regarding claim 50, Agarwal teaches a device for selectively initiating a handover from a source system comprising a first core network (CN) and a first radio access network (RAN) to a target system comprising a second CN and a second RAN [Fig. 1, ¶9 performing a handover to the remote core network based on the determined connectivity, ¶ (mobile base station 102 is a RAN with EPC 112 serving as a Core network (comprising the local MME, S-GW and HSS of Figure 4 ¶97) and mobile base station 114 is another RAN with EPC 120 serving as another Core network (comprising the remote MME, S-GW and HSS as shown in Figure 5))], the device comprising: processing circuitry; memory containing instructions executable by the processing circuitry whereby the device is operative to: 
determine if a control plane interface for the handover is available between the first CN and the second CN (Figure 3, ¶9 & ¶88-89 the local EPC and remote EPC may synchronize and monitor their connectivity to determine if the connectivity is lost and selectively initiating a switchover between the other EPC when connectivity is loss), wherein the determining the availability of the control plane interface comprises receiving an availability message indicative of the availability from the first CN. (Agarwal, Figure 3, ¶9 & ¶88-89 the local EPC and remote EPC may synchronize and monitor their 
However, Nord teaches wherein there are two network cores that exist outside of being co-located with the RAN as per Nord Figure 1, ¶96 and ¶99.
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Agarwal, indicating an apparatus and method of determining and selecting a handover between cores depending on the availability of the control plane, with the teachings of Nord, teaching wherein there are two network cores that exist outside of being co-located with the RAN. The resulting benefit of the combination would have been the ability for the core networks to more easily and readily share UE context information between both MMEs of the respective cores [Nord, ¶198] and allow for the UE connected thereto to benefit from the availability of 
Regarding claim 32, the combination of Agarwal, in view of Nord teaches the method of claim 31, wherein the control plane interface connects or is required to connect a node of the first CN with a node of the second CN for the handover (the control plane connection connects to a server of the local EPC  with a server of the remote EPC [Agarwal ¶49-¶50] (control messages) and [Agarwal ¶68] (local and remote EPC servers are interconnected and sync/exchange control/heartbeat messages for performing handovers based on connectivity)).

Regarding claim 33, the combination of Agarwal, in view of Nord teaches, the method of claim 31, wherein the control plane interface connects or is required to connect a first mobility entity of the first CN with a second mobility entity of the second CN (Figure 5 depicts that the control plane interface connects to a local MME of a local EPC with a remote MME of a remote EPC [Agarwal Figure 5, ¶101-¶102]).
Examiner Note: Also see Bjorken US 2006/0084423 [Bjorken, Figures 3, 5-6 (control plane interfaced interconnected MME equivalents (MSC/VLR (in the case of a GSM network) and SGSN (in the case of a UMTS network)) of different core networks)]. The motivation to combine this reference would have been the ability to determine network conditions by performing status checks over a control plane interface between the core networks to determine their operational status in a continuous real-time manner to improve network quality by adjusting the signaling path between network components based on the network conditions. 



Regarding claim 35, Agarwal, in view of Nord teaches the method of claim 31, wherein the source system and/or the target system comprises: an Evolved Packet System (EPS); a Next Generation System (NGS); and/or a Fifth Generation System (5GS) [the EPC and RAN comprising the eNBs are indicative of an EPS as the EPC is a form of an EPS [Agarwal, Figure 1-2, ¶41].

Regarding claim 36, Agarwal, in view of Nord teaches the method of claim 31, wherein the initiating the handover includes sending a handover message indicative of a handover request from the first CN through the control plane interface to the second CN [Agarwal Figure 5, ¶56-¶57 & the handover request is sent from a local EPC to a remote EPC].

Regarding claim 38, Agarwal, in view of Nord teaches the method of claim 31, wherein the determining the availability of the control plane interface comprises sending an availability message indicative of the availability to the first RAN (Agarwal, Figure 3, ¶9 & ¶88-89 the local EPC and remote EPC may synchronize and monitor their connectivity over a control interface to determine if the control interface connectivity is degrading over time or lost. Specifically, the local EPC may be connected to the remote EPC to determine if connectivity exists over a control plane interface which is shown as a link for monitoring transmitted and response control messages between the local EPC and remote EPC as per ¶50-¶51. If there is availability/connectivity based on the messages being communicated between the local and remote EPC, then it is indicative that the RANs (radio access networks of 104 and 116) are also available [Agarwal, ¶37]).

Regarding claim 41, Agarwal, in view of Nord teaches the method of claim 38: 
wherein the availability message is sent to at least one base station of the first RAN; and/or wherein the availability message is received from at least one mobility entity of the first CN (Agarwal, Figure 3, ¶9 & ¶88-89 the local EPC and remote EPC (each comprising an MME) may synchronize and monitor their connectivity over a control interface to determine if the control interface connectivity is degrading over time or lost. Specifically, the local EPC may be connected to the remote EPC to determine if connectivity exists over a control plane interface which is shown as a link for monitoring transmitted and response control messages between the local EPC and remote EPC as per ¶50-¶51. If there is availability/connectivity based on the messages (interpreted as availability messages) being communicated between the local and remote EPC, then it is indicative that the availability message is received MME of the EPC [Agarwal, Figs. 1 and 5, ¶37]).

Regarding claim 42, Agarwal, in view of Nord teaches The method of claim 38, wherein the availability message is sent and/or received upon configuring a RAN interface between the first CN and the first RAN or a base station of the first RAN [See Figures 1-2 for the configuration of the RAN/BS (eNB side) with the CN of the RAN (EPC) ¶47-¶50 monitoring the availability of connectivity between the eNB and EPC through communicated availability messages (for example heartbeat messages)].

Regarding claim 43, Agarwal, in view of Nord teaches the method of claim 38, wherein the availability message configures at least one of the first RAN or one or more base stations of the first RAN to selectively send, depending on the availability of the control plane interface, a handover required message that is indicative of the target system or the second RAN [(the monitoring of availability of the control plane interference to a eNB (which may comprise the co-located EPC) is performed ¶50-¶52. 

Regarding claim 44, Agarwal, in view of Nord teaches the method of claim 38: wherein the availability is determined for a plurality of the target systems; and wherein the availability message is indicative of the availability with respect to the plurality of the target systems (Agarwal, Figure 2, multiple EPCs 206, 208 and 210 may be interconnected wherein the EPCs may be connected to communicate and monitor availability messages (for example heartbeat messages) between any 2 of the 3 EPC which may be a target system for handover depending on the perspective of the current connection of the UE to EPC configuration Agarwal, ¶47-¶50).

Regarding claim 45, Agarwal, in view of Nord teaches the method of claim 31, wherein the first RAN is configured for radio access according to a first radio access technology (RAT) (the RAT of RAN coverage area 104 is depicted as being a technology  corresponding to a second mobile base station 102 and mobile stations 106 and 110) and the second RAN is configured for radio access according to a second RAT (the RAT of RAN coverage area 116 is depicted as being a technology  corresponding to a second mobile base station 114. Therefore Agarwal, Figure 1 establishes that there are two separate instances of RATs).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in view of Nord as applied to claim 36 above, and further in view of Yu et al. US 2014/0135007 (hereinafter Yu).

Regarding claim 37, Agarwal, in view of Nord the method of claim 36, wherein the first RAN is in a connected mode with a radio device [Agarwal, ¶39 handovers between mobile devices connected to 
Yu teaches wherein the context information may be included in the handover message [Yu, ¶193 and ¶235].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Agarwal, in view of Nord indicating an apparatus and method of determining and selecting a handover between cores, with the teachings of Yu, teaching wherein the context information may be included in the handover message. The resulting benefit of the combination would have been the ability allow the network to readily exchange and register information related to the UE id and mobility states in a quick manner. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in view of Nord as applied to claim 38 above, and further in view of Zee et al. US 2020/0305054 (hereinafter Zee).
Regarding claim 40, while Agarwal teaches the method of claim 38, wherein the availability message are received (Figure 3, ¶9 & ¶88-89 the local EPC and remote EPC may synchronize and monitor their connectivity  over a control interface to determine if the control interface connectivity is degrading over time or lost. Specifically, the local EPC may be connected to the remote EPC to determine if connectivity exists over a control plane interface which is shown as a link for monitoring transmitted and response control messages between the local EPC and remote EPC as per ¶50-¶51. If there is availability/connectivity based on the messages being communicated between the local and remote EPC, then it is indicative that the RANs (radio access networks of 104 and 116) are also available [¶37]).It does not teach that it includes a Handover Restriction List that is indicative of the availability.

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Agarwal, in view of Nord indicating an apparatus wherein the remote EPC may synchronize and monitor their connectivity over a control interface to determine if the control interface connectivity is degrading over time or lost., with the teachings of Zee, teaching wherein the reception of the message indicates connectivity, wherein the message may comprise a Handover Restriction List). The resulting benefit of the combination would have been the ability allow the network to readily exchange information governing the roaming or access restrictions for subsequent mobility actions to prevent unwanted actions. 

Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in view of Nord as applied to claim 45 above, and further in view of Chandramouli et al. US 2017/0034749 (hereinafter Chandramouli)
Regarding claim 46, Agarwal, in view of Nord teaches the method of claim 45 (Agarwal depicts the system and method of a two RAT in Figure 1 (at mobile base stations)), but does not teach wherein the second RAT is different from the first RAT.
However, Chandramouli teaches wherein the second RAT is different from the first RAT (GERAN, UTRAN, E-UTRAN and 5G radio are different radio access technologies which may be simultaneously implemented at the different RANs as per Figures 1-2).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Agarwal, in view of Nord indicating an apparatus wherein there are two RATs, with the teachings of Chandramouli, teaching wherein the RATs may be 

Regarding claim 47, Agarwal, in view of Nord teaches the method of claim 45, it also teaches wherein availability is determined for a target system [(Agarwal, Figure 1 (availability of local EPC co-located at mobile base station 102) Figure 2, multiple EPCs 206, 208 and 210 may be interconnected wherein the EPCs may be connected to communicate and monitor availability messages (for example heartbeat messages) between any 2 of the 3 EPC which may be a target system for handover depending on the perspective of the current connection of the UE to EPC configuration  ¶47-¶50)], however it does not teach wherein the target system is configured for radio access according to the second RAT 
 However Chandramouli teaches wherein one or more target systems configured for radio access according to the second RAT (GERAN, UTRAN, E-UTRAN and 5G radio are different radio access technologies which may be simultaneously implemented at the different RANs as per Figures 1-2 and any second RAT selected of the RATs may serve as a target system configured for radio access according to the second RAT ¶115 (inter RAT handover to a target base station of a second RAT)).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Agarwal, in view of Nord indicating an apparatus wherein there are two RATs, with the teachings of Chandramouli, teaching wherein the RATs may be different from one another. The resulting benefit of the combination would have been the ability allow for increased versatility in the network wherein target network could be over a more reliable and wider coverage area for fallback purposes and the other network may be used for high-speed data rate communications.

Regarding claim 48, Agarwal, in view of Nord and Chandramouli teaches the method of claim 47: wherein the determining the availability of the control plane interface comprises sending an availability message indicative of the availability to the first RAN; and wherein the availability message is indicative of the availability for the second RAT (Agarwal shows in Figure 3, ¶9 & ¶88-89 the local EPC and remote EPC may synchronize and monitor their connectivity over a control interface to determine if the control interface connectivity is degrading over time or lost. Specifically, the local EPC may be connected to the remote EPC to determine if connectivity exists over a control plane interface which is shown as a link for monitoring transmitted and response control messages between the first RAN having the base station102/local EPC and remote EPC as per ¶50-¶51. Additionally it may be determined that the mobile station 114 of the second RAT/RAN is also available via its connections. If there is availability/connectivity based on the messages being communicated between the local and remote EPC, then it is indicative that the RANs (radio access networks of 104 and 116) are also available [¶37]. More specifically that the second RAT/mobile base station 114 is available ¶80).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467